       Case 1:18-cv-08999-RA-SLC Document 77 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
VISTA FOOD EXCHANGE, INC.,

                                Plaintiff,

       -v-
                                                             CIVIL ACTION NO.: 18 Civ. 8999 (RA) (SLC)
COMERCIAL DE ALIMENTOS SANCHEZ S
                                                                                ORDER
DE R L DE C.V., doing business as COMERCIAL
SANCHEZ,

                                Defendant.

SARAH L. CAVE, United States Magistrate Judge.

       Pursuant to the telephone status conference held today, April 1, 2021, the Court orders

as follows:

   1. Discovery in this action closed on March 15, 2021. (ECF No. 61). Neither party timely

       requested an extension of the discovery deadline. Accordingly, discovery remains closed,

       with the following, limited exception: pursuant to the Court’s December 28, 2020

       discovery Order (ECF No. 72), Plaintiff Vista Food Exchange, Inc. (“Vista”) shall produce

       the following to Defendant COMERCIAL DE ALIMENTOS SANCHEZ S DE R L DE C.V.

       (“Sanchez”) by Thursday, April 15, 2021:

              a. Documents showing Vista’s acceptance of cash payments from Sanchez, in

                 particular, a list of 20 transactions in 2013 (the “2013 Transactions”);

              b. Vista is ordered to provide an affidavit from Vista’s corporate representative

                 regarding (i) Vista’s litigation hold and its search of records relating to the

                 Transactions in 2015, and (ii) the nature, scope, and results of Vista’s search for
         Case 1:18-cv-08999-RA-SLC Document 77 Filed 04/01/21 Page 2 of 2




                  internal communications regarding its employee Eduardo Andujo Rascon’s

                  (“Rascon”) termination.

            c.    Vista is ordered to provide responses to revised Interrogatories Nos. 16 and 20.

   2. The parties shall file a joint letter by Friday, April 16, 2021 certifying compliance with this

         Order.


Dated:            New York, New York
                  April 1, 2021                       SO ORDERED




                                                  2
